

 
 
 
 
 
 
 
 
 
 
 
DUPONT
PENSION RESTORATION PLAN
 
 
 
 
 
Effective - June 1, 2019
 
DuPont de Nemours, Inc.
    
 
 
DUPONT
PENSION RESTORATION PLAN
I.     PURPOSE
The purpose of the DuPont Pension Restoration Plan (the “Plan”) is to provide
employees (or their eligible survivor(s)) of DuPont de Nemours, Inc. (the
“Company”) and/or its participating subsidiaries their benefit that was accrued,
as of May 31, 2019, under the Pension Restoration Plan sponsored by E. I. du
Pont de Nemours and Company (“Corteva Plan“).
This Plan is intended to constitute an unfunded excess benefit plan under
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and a non-qualified, unfunded deferred compensation plan maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or other highly compensated individuals” (i.e., a “top hat plan”).
All benefits payable under this Plan shall be binding obligations of the
Company, as well as any of their respective successors and assigns. This
document is intended to satisfy the written plan document requirements of
Section 402 of ERISA.
II.     HISTORY
This Plan is a spin-off from the Corteva Plan which was originally adopted
January 1, 1976. In connection with the spin-off of Corteva Inc. from the
Company effective June
1, 2019 (the “Spin-Off”), the accrued benefits in the Corteva Plan of active
employees of the Company were transferred to this Plan, along with any
correlated assets held in trust for the Plan. This Plan is frozen as to new
accruals and new participants.
III.     ADMINISTRATION
The Benefit Plan Administrative Committee appointed by the Company is the Plan
Administrator, except that the People and Compensation Committee shall determine
the discount rate to be used in calculating the lump sum payment described in
Section V. The Benefit Plan Administrative Committee may adopt such rules as it
may deem necessary for the proper administration of the Plan, and its decision
in all matters involving the interpretation and application of this Plan shall
be final. The Benefit Plan Administrative Committee shall have the discretionary
right to determine eligibility for benefits hereunder and to construe the terms
and conditions of this Plan.
 
The Plan Administrator’s powers include, but are not limited to, the following
authority:
 
•
The authority to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan, including the
establishment of any claims procedures that may be required by applicable
provisions of law;

 
•
The Plan Administrator shall have complete discretion to interpret the
provisions of the Plan, including but not limited to determinations regarding
eligibility for participation in and coverage under the Plan and the types and
amounts of benefits payable under the Plan, and to make all necessary findings
of fact. The Plan Administrator shall have the discretion and authority to
interpret the Plan, and its interpretation thereof in good faith shall be final
and conclusive on all persons claiming benefits under the Plan. Decisions by the
Plan Administrator may not be overturned unless found by a court to be arbitrary
and capricious and having no foundation;

 
•
The authority to appoint such agents, counsel, accountants, consultants and
other persons as may be required to assist in administering the Plan;

 
•
The authority to allocate and delegate its responsibilities under the Plan, and
to designate other persons to carry out any of its responsibilities under the
Plan; and

 
•
The authority to enter into any and all contracts and agreements for carrying
out the terms of this Plan and for the administration of the Plan, and to do all
acts as it, in its sole discretion, may deem necessary or advisable. Such
contracts and agreements shall be binding and conclusive on the parties hereto
and anyone claiming benefits hereunder.

 
Benefits under the Plan will be paid only if the Plan Administrator (or its
authorized delegate, such as the claims administrator) decides, in its sole and
absolute discretion, that payment is merited pursuant to the terms of the Plan.
 
In administering the Plan, the Plan Administrator is entitled, to the extent
permitted by law, to rely on all tables, valuations, certificates, opinions and
reports which are furnished by accountants, counsel or other experts employed or
engaged by the Plan Administrator.
IV.     ELIGIBILITY
An employee (or the survivor of an employee, as applicable) of the Company
and/or its participating subsidiary who has been in active employment with the
Company and/or its participating subsidiary after the Spin-Off and who had a
benefit under the Corteva Plan as of May 31, 2019, will be eligible for payments
under this Plan.
 
V.     AMOUNT PAYABLE
The amount payable to a person eligible to receive payments under this Plan will
be the actuarial lump sum present value equivalent of the monthly pension (and
companypaid survivor benefit, if applicable) or survivor benefit accrued under
the Corteva Plan as of May 31, 2019, reduced by the early commencement reduction
factors in effect in the Corteva Plan at May 31, 2019 but based on the
participant’s age at his or her Earliest Benefit Commencement Date under this
Plan.
 
The lump sum present value shall be determined as of the Earliest Benefit
Commencement Date using the Applicable Interest Rate and the Applicable
Mortality Table. The term “Applicable Interest Rate” means, for benefit
commencement dates during a calendar quarter, the average, rounded to two
decimal places, of the rate of interest prescribed by the Secretary of the
Treasury as required by Section 417(e)(3) of the Internal Revenue Code for the
fourth and fifth month preceding the first day of the calendar quarter. The term
“Applicable Mortality Table” means the table prescribed by the Secretary of the
Treasury as required by Section 417(e)(3) of the Internal Revenue Code. The
amount payable will include the value of the company-paid survivor benefit, if
applicable, converted to a lump sum based on the actual age of the survivor
unless the employee is single at the time of termination, in which case the
value will be calculated on the assumption that the employee has a spouse of the
same age.
 
If the Earliest Benefit Commencement Date is the first day of a month, the
amount payable will be credited with interest each month at the Applicable
Interest Rate for such month beginning with the first day of the month following
the month of the Earliest Benefit Commencement Date and ending with the end of
the month of the payment date. If the Earliest Benefit Commencement Date is not
the first day of a month, the amount payable will be credited with interest each
month at the Applicable Interest Rate for such month beginning with the first
day of the month following the one month anniversary of the Earliest Benefit
Commencement Date and ending with the end of the month of the payment date.
 
VI.     AMOUNT PAYABLE IN THE EVENT OF THE DEATH OF AN ACTIVE EMPLOYEE
 
Survivor benefits are payable as follows upon the death of an active employee:
 
•
Employee had less than 15 years of service as of May 31, 2019: No survivor
benefits are payable.

•
Employee had 15 or more years of service as of May 31, 2019: The amount payable
to the survivor(s) will be determined in accordance with the survivor benefit
provisions in effect in the Corteva Plan on May 31, 2019.

 
 
 
VII. BENEFICIARY DESIGNATION
    
If a former employee dies after his or her Earliest Benefit Commencement Date,
but before payment is made under this Plan, the calculated lump sum amount to
which such former employee would have been entitled shall be paid to the
designated beneficiary, or to such former employee’s estate (in case there is no
designated beneficiary).
VIII. PAYMENTS OF BENEFITS
The amount payable under this Plan will be a lump sum payment paid at the later
of (i) three (3) months after termination (except for officers of the Company or
its participating subsidiary for whom the three month period shall be a six
month period), or (ii) the end of the month in which the Earliest Benefit
Commencement Date (as defined below) occurs.
For purposes of this Plan, the Earliest Benefit Commencement Date is defined as
follows:
 
Age at Termination 
Service at May 31, 2019 
Earliest Benefit Commencement Date 
At least age 50
15 years or more
Termination Date + 1 Day
Not yet age 50
15 years or more
Age 50
Any Age
10 through 14 years
Age 60
Any Age
Less than 10 years
Age 65

However, for officers of the Company or its participating subsidiary, the
Earliest
Commencement Date must be at least six (6) months after the date of termination
of employment with the Company. All payments under this Plan shall be made by,
and all expenses of administering this Plan shall be borne by, the Company.
All benefits and/or payments under this Plan shall be net of an amount
sufficient to satisfy any federal, state or local withholding tax requirements
and, if applicable, employment taxes (e.g., FICA).
IX.     RIGHT TO MODIFY
 
The Company reserves the right to change this Plan in its discretion by action
of the People and Compensation Committee or its delegate, or to discontinue this
Plan in its discretion by action of the Board of Directors: provided, however,
that following a Change in Control (as defined in the Company’s Equity and
Incentive Plan) no such amendment or termination may adversely affect any
benefits accrued under the Plan prior to the termination or adoption of the
amendment (including without limitation, any terms, conditions or distribution
alternatives applicable to such accrued benefits). In addition, for a period of
two (2) years following a Change in Control, the Company shall not terminate the
Plan in whole or in part or make any amendment to the Plan which in any way
adversely affects or limits the terms and conditions or benefits that are
available pursuant to the Plan immediately prior to the Change in Control.
If any provision of this Plan is or in the future becomes contrary to any
applicable law, rule, regulation or order issued by competent government
authority, the Company reserves the sole right to amend or discontinue this Plan
in its discretion without notice.
 
X.     NONASSIGNMENT
Except to the extent required by applicable law, no assignment or alienation of
the rights and interests under this Plan will be permitted or recognized under
any circumstances, nor shall such rights and interests be subject to attachment
or other legal processes for debt.
XI.     CLAIMS AND APPEALS PROCEDURES
 
The Plan Administrator shall approve or wholly or partially deny all claims for
benefits under the Plan within a reasonable period of time after all required
documentation has been furnished to the Plan Administrator.
 
If a claim is wholly or partially denied, the Plan Administrator shall provide
the claimant with written notice setting forth the specific reasons for the
denial, making reference to the pertinent provisions of the Plan or the Plan
documents on which the denial is based; describe any additional material or
information that should be received before the claim may be acted upon
favorably, and explain why such material or information, if any, is needed; and
inform the person making the claim of his or her right pursuant to this Section
to request review of the decision by the Plan Administrator.
 
A claimant shall have the right to request a review of the decision denying the
claim. Such request must be made by filing a written application for review with
the Plan Administrator no later than sixty (60) days after receipt by the
claimant of written notice of the denial of his or her claim. The claimant may
review pertinent Plan documents and shall submit such written comments and other
information which he or she wishes the Plan Administrator to consider in
connection with his or her claim.
 
The Plan Administrator may hold any hearing or conduct any independent
investigation which it deems necessary to render its decision on review. Such
decision shall be made as soon as practicable after the Plan Administrator
receives the request for review. Written notice of the decision on review shall
be promptly furnished to the claimant and shall include specific reasons for the
decision.
 
For all purposes under the Plan, decisions on claims (where no review is
requested)
and decisions on review (where review is requested) shall be final, binding and
conclusive on all interested persons.
 
XII.      TIME LIMIT ON LEGAL ACTIONS
 
All claims and appeals procedures provided for in the Plan must be exhausted
before any legal action is brought. A claimant seeking judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action (including, without limitation, a civil action
under Section 502(a) of ERISA) within 12 months (the “Limitations Period”)
following the date the final adverse benefit determination is issued.
Notwithstanding the foregoing, any claimant that fails to engage in or exhaust
the claims and review procedures must file any suit or legal action within the
Limitations Period following the date of the alleged facts or conduct giving
rise to the claim (including, without limitation, the date the claimant alleges
he or she became entitled to the Plan benefits requested in the suit or legal
action). Nothing in this Plan should be construed to relieve a claimant of the
obligation to exhaust all claims and review procedures under the Plan before
filing suit in state or federal court. A claimant who fails to file such suit or
legal action within the Limitations Period will lose any rights to bring any
such suit or legal action thereafter.
 
XIII. DISCLAIMER OF LIABILITY
Except as otherwise provided under Sections 404 through 409 of ERISA, neither
the Company, nor any person described in this Section XIII that is designated to
carry out fiduciary responsibilities under this Plan, shall be liable for any
act, or failure to act, which is made in good faith pursuant to the provisions
of the Plan.
Unless liability is otherwise provided under Section 405 of ERISA, a fiduciary
shall not be liable for any act or omission of any other party to the extent
that (a) such responsibility was properly allocated to such other party as a
named fiduciary, or (b) such other party has been properly designated to carry
out such responsibility pursuant to the procedures set forth above.
XIV. FUNDING OF THE PLAN
Nothing contained in this Plan shall require the Company to segregate any monies
from its general funds, or to create any trusts, or to make any special deposits
for any amounts to be paid to a person eligible to receive payments under this
Plan.
All benefits payable in accordance with this Plan, shall constitute a general
unsecured obligation of the Company and its successors and assigns and shall be
payable from the general assets of any or all of them.
The Company, in its sole discretion, may establish a trust for the purpose of
providing funds for the payment of the benefits under the Plan. Such trust shall
be an irrevocable grantor trust containing provisions which are the same as, or
are similar to, the provisions contained in the model “rabbi trust” set forth in
Internal Revenue Service Revenue Procedure 92-64 (or any successor ruling
thereto). The Company shall pay all costs relating to the establishment and
maintenance of the trust and the investment of funds held in such trust.
XV.     ERRONEOUS PAYMENTS AND OTHER ERRORS
If a benefit is paid that is larger than the amount payable under the Plan, the
Company has a right to recover the excess amount from the person or agency that
received such overpayment. Erroneous payments or statements will not change the
rights or obligations under this Plan, and will not operate to grant additional
benefits or coverage.
 
 
XVI. MISCELLANEOUS
 
For purposes of clarity, in no event shall benefits under this Plan be
duplicative of the benefits provided by any other Company or its subsidiaries’
plan, program, policy or arrangement.
 
The Plan is to be construed, administered, and enforced in accordance with
ERISA, and to the extent they are not preempted by ERISA, by and in accordance
with and other pertinent federal laws and in accordance with the laws of the
State of Delaware (without regard to its choice of law principles) to the extent
not preempted by ERISA. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
of the Plan will remain fully effective
 
Participation in this Plan does not give to any employee the right to be
retained in the employ of the Company or its participating subsidiaries, nor any
right or interest in this Plan other than as provided in this Plan document.
 
No term, condition, or provision of this Plan or any benefit program shall be
deemed to be waived, and there shall be no estoppel against enforcing any
provision of the Plan or benefit program, except through a writing of the party
to be charged by the waiver or estoppel. No such written waiver shall be deemed
a continuing waiver unless explicitly made so, and shall operate only with
regard to the specific term or condition waived, and shall not be deemed to
waive such term or condition in the future, or as to any act other than as
specifically waived. No covered person other than as named or described by class
in the waiver shall be entitled to rely on the waiver for any purposes.
 
The “plan year” for the Plan is from January 1 through December 31.
 
 
 
XVII. SECTION 409A
 
The Plan is intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended, and the rulings and regulations
issued thereunder (“Code Section 409A”), and to the maximum extent permitted
this Plan shall be limited, construed and interpreted in accordance with such
intent.
If at the time of an employee’s separation from service, an employee is a
“specified employee,” any and all amounts payable under this Plan in connection
with such separation from service that constitute deferred compensation subject
to Code Section 409A, as determined by the Plan Administrator in its sole
discretion, and that would (but for this provision) be payable within six months
following such separation from service, shall instead be paid on the first day
of the first calendar month following the end of the six month period.
For purposes of Code Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to receive
payments in the form of installment payments shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
shall at all times be considered a separate and distinct payment. If any payment
could be paid in either of two different calendar years, it shall be paid in the
later calendar year.
The Company does not represent, warrant or guarantee that the payment of a
benefit under this Plan will not result in any penalty pursuant to Code Section
409A or any similar state statute or regulation.
 
 
 
IN WITNESS WHEREOF, DuPont de Nemours, Inc. has caused this Plan to be executed
by its duly authorized individual on the date shown below, but adopted effective
as of June 1, 2019.
 
DuPont de Nemours, Inc.
 
 
By: ____________________________
Title: ___________________________
Date: ___________________________


